DETAILED ACTION

This office action is in response to Applicant’s submission filed on 29 May 2019.

Status of Claims

Claims 1-11 are pending.
Claim 10 include limitations interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 10 is rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1-11 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-2, 7-11 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 3-6.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


In claim 10, claim limitations "machine learning engine", "ruleset selector", "rule engine", have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  The specification does not provide descriptions of the structure of these elements.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim(s) limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

112(b) Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, "machine learning engine", "ruleset selector", "rule engine", the specification does not provide sufficient structure description to determine the scope of this limitation, the claim is therefore indefinite.  


35 U.S.C. 112(a) Rejections

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 10, the limitation "machine learning engine", "ruleset selector", "rule engine", the specification does not provide sufficient structure description of the claimed elements.  The claim(s) is(are) therefore rejected for failing to comply with the written description requirement.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 1-11 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software per se.

Judicial Exception
Claims 1-11 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  With regards to claim 1 / 10 / 11, the claim recites a product / system / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10 / 11, in part, recites 
 “…to include adapted-to-category learning models each generated by using each adapted-to-category set of teacher data, the adapted- to-category set being obtained by classifying teacher data for each category; and …. to store in advance rulesets each prepared for each category, the inference method comprising: a first step …. of receiving the inputted object data and using the learning models to output a category data corresponding to the inputted object data; a second step of selecting, from the rulesets stored 23in the rule base, a ruleset corresponding to the category data outputted from the machine learning engine; and a third step of executing inference to the inputted object data by using the ruleset selected in the second step, and then outputting the inference result.…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computer, processor with coupled non-transitory computer readable memories, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “to include”, “to store”, “receiving”, “selecting”, “executing inference” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human mind can generate rules from empirical data to make inferences. ), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: generic computer elements (like a computer, processor with coupled non-transitory computer readable 
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component, to retrieve information from memory is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-9 are dependent on claim 1 and include all the limitations of claim. Therefore, claims 2-9 recite the same abstract ideas. 
With regards to claims 2-8, the claims recite further limitation model building and logical inferences and do not provide anything significantly more to the abstract idea.  The claim is not patent eligible.
With regards to claim 9, the claims recite additional steps of collecting data from sensors, which are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).   The claim is not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Menich, et. al., US-PGPUB NO.2008/0071714A1 [hereafter Menich] in view of Singh et al., “A comparative study of inference engines”, 2010 Seventh international conference on information technology, 2010 [hereafter Singh].

With regards to claim 11, Menich teaches 
“An inference method executed in an inference apparatus outputting a result of inferring inputted object data, the inference apparatus comprising: a machine learning engine configured to include adapted-to-category learning models each generated by using each adapted-to-category set of teacher data (Menich, FIG.1, Item 130 “Machine Learning Engine”

    PNG
    media_image1.png
    706
    612
    media_image1.png
    Greyscale

), the adapted- to-category set being obtained by classifying teacher data for each category; and a rule base configured to store in advance rulesets each prepared for each category (Menich, FIG.5, Item 540 “Ruleset …”), the inference method comprising: a first step, executed by the machine learning engine, of receiving the inputted object data and using the learning models to output a category data corresponding to the inputted object data (Menich, FIG.7, Item 725 “Classify Problem …”, FIG.9, Item 905, ‘Problem Classifier’) ….”.
Menich does not explicitly detail “a second step of selecting, from the rulesets stored 23in the rule base, a ruleset corresponding to the category data outputted from the machine learning engine; and a third step of executing inference to the inputted object data by using the ruleset selected in the second step, and then outputting the inference result”.
However Singh teaches “a second step of selecting, from the rulesets stored 23in the rule base, a ruleset corresponding to the category data outputted from the machine learning engine; and a third step of executing inference to the inputted object data by using the ruleset selected in the second step, and then outputting the inference result (Singh, p.53, ‘select rules, and execute rules’,, and II Inference Engines, p.55, OWLIM, ‘rule-set definition and selection’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Menich and Singh before him or her, to modify knowledge inference system of Menich to include rule selection and execution as shown in Singh.   
The motivation for doing so would have been to make logic reasoning (Singh, Abstract). 

Claims 1 & 10, are substantially similar to claim 11. The arguments as given above for claim 11, are applied, mutatis mutandis, to claims 1 & 10, therefore the rejection of claim 11 are applied accordingly.
	
The combined teaching described above will be referred as Menich + Singh hereafter.

Claims 1-2, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Menich, et. al., US-PGPUB NO.2008/0071714A1 [hereafter Menich] in view of Singh et al., “A comparative study of inference engines”, 2010 Seventh international conference on information technology, 2010 [hereafter Singh] and Zadeh et al, US-PGPUB NO.2014/0201126A1 [hereafter Zadeh].

With regards to claim 2, Menich + Singh teaches 
“The non-transitory computer-readable storage medium as claimed in claim 1”.
Menich + Singh does not explicitly detail “wherein the machine learning engine includes a plurality of support vector machines each of which corresponds to each category, the support vector machine, in a learning phase, inputs pairs of a value showing whether to belong to a target category or not and teacher data and thus generates a learning model, and the support vector machine, in an operating phase, inputs object data and thus outputs a value showing whether the object data belongs to the target category or not by using the learning model”.
 Zadeh teaches “wherein the machine learning engine includes a plurality of support vector machines each of which corresponds to each category, the support vector machine, in a learning phase, inputs pairs of a value showing whether to belong to a target category or not and teacher data and thus generates a learning model, and the support vector machine, in an operating phase, inputs object data and thus outputs a value showing whether the object data belongs to the target category or not by using the learning model (Zadeh, [2091], ‘the support vector machine and other classification methods can be used to classify the patterns or recognize the patterns or textures’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Menich + Singh and Zadeh before him or her, to modify knowledge inference system of Menich + Singh to include support vector machines as shown in Zadeh.   
The motivation for doing so would have been for soft computing (Zadeh, Abstract). 

With regards to claim 7, Menich + Singh teaches 
“The non-transitory computer-readable storage medium as claimed in claim “.
Menich + Singh does not explicitly detail “wherein the rule engine is a functional means described in Prolog which is an expression-oriented and nonprocedural logical-programming language”.
 Zadeh teaches “wherein the rule engine is a functional means described in Prolog which is an expression-oriented and nonprocedural logical-programming language (Zadeh, [1021], ‘we can employ a number of mearning-representation languages, e.g., Prolog, predicate logic …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Menich + Singh and Zadeh before him or her, to modify knowledge inference system of Menich + Singh to include Prolog as shown in Zadeh.   
The motivation for doing so would have been for soft computing (Zadeh, Abstract). 

With regards to claim 8, Menich + Singh teaches 
“The non-transitory computer-readable storage medium as claimed in claim 1”.
Menich + Singh does not explicitly detail “the object data and the teacher data being multimedia data, and the program further causing the computer to function as: a preprocessing executer configured to output a set of text elements given to each multimedia data of the object data and the teacher data, wherein the set of text elements given to the object data is inputted in both of the machine learning engine and the rule engine, and the set of text elements given to the teacher data is inputted in the machine learning engine”.
However Zadeh teaches “the object data and the teacher data being multimedia data, and the program further causing the computer to function as: a preprocessing executer configured to output a set of text elements given to each multimedia data of the object data and the teacher data, wherein the set of text elements given to the object data is inputted in both of the machine learning engine and the rule engine, and the set of text elements given to the teacher data is inputted in the machine learning engine (Zadeh, [2040], ‘we can use various types of input, to build up relationships as describe above, e.g., but not limited to: image, video, text,  …, comments, metadata, multimedia’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Menich + Singh and Zadeh before him or her, to modify knowledge inference system of Menich + Singh to include building relationship between multimedia and text as shown in Zadeh.   
The motivation for doing so would have been for soft computing (Zadeh, Abstract). 

With regards to claim 9, Menich + Singh teaches 
“The non-transitory computer-readable storage medium as claimed in claim 1”.
Menich + Singh does not explicitly detail “wherein the object data and the teacher data are sensor type data and measurement values, a set of sensor type data and measurement values of the object data is inputted in both of the machine learning engine and the rule engine, and a set of sensor type data and measurement values of the teacher data is inputted in the machine learning engine”.
 Zadeh teaches “wherein the object data and the teacher data are sensor type data and measurement values, a set of sensor type data and measurement values of the object data is inputted in both of the machine learning engine and the rule engine, and a set of sensor type data and measurement values of the teacher data is inputted in the machine learning engine (Zadeh, [2124], ‘information obtained from sensors or meters or detectors or cameras’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Menich + Singh and Zadeh before him or her, to modify knowledge inference system of Menich + Singh to include sensor data as shown in Zadeh.   
The motivation for doing so would have been for soft computing (Zadeh, Abstract). 


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Laidlaw et al., US-PGPUB NO.2015/0163242A1 [hereafter Laidlaw] shows rule generation and inference via learning.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128